                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 EVAN PHILLIPS                                                                        PLAINTIFF

 v.                                    Civil No. 2:19-CV-02101

 HYMES, BOYD DAN HICKS, and                                                       DEFENDANTS
 NEVADA COUNTY, ARKANSAS


                                              ORDER

       Plaintiff proceeds in this matter pro se and in forma pauperis pursuant to 42 U.S.C. § 1983.

Currently before the Court is Plaintiff’s failure to obey a Court Order and to prosecute this case.

                                        I. BACKGROUND

       Plaintiff filed his Complaint on August 5, 2019, in the Eastern District of Arkansas. (ECF

No. 2). It was transferred to this District on August 6, 2019. (ECF No. 3). On August 6, 2019,

the Court entered an Order directing Plaintiff to file an Amended Complaint by August 27, 2019.

(ECF No. 7). Plaintiff was advised that failure to submit his Amended Complaint by the deadline

would result in the dismissal of his case. (Id.). To date, Plaintiff has not submitted his Amended

Complaint and has not otherwise communicated with the Court.

                                     II. LEGAL STANDARD

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The local rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently. .
       . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party


                                                  1
       proceeding pro se shall be expected to be familiar with and follow the Federal Rules
       of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

                                         III. ANALYSIS

       Plaintiff has failed to comply with a Court Order. Plaintiff has failed to prosecute this

matter. Accordingly, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2)

Plaintiff’s Complaint should be dismissed without prejudice for failure to comply with the Court’s

Local Rules and Orders and failure to prosecute this case.

                                       IV. CONCLUSION

       For these reasons, IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 19th day of September 2019.


                                                              /s/P. K. Holmes, III
                                                              P. K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                  2
